Mikoll, J.
(dissenting in part and concurring in part). I concur with that portion of the majority’s decision which reverses the grant of summary judgment in favor of plaintiffs against defendants Laura Zal, Jill Biggane and James Biggane. I disagree, however, with that portion of the majority’s decision which grants the same relief to defendants Town of Niskayuna and Darryl L. Ostrander.
As a threshold matter, it would appear that the Town and Ostrander have abandoned their appeal so as to preclude them from the relief proposed by the majority.* This procedural defect aside, I am of the view that these defendants failed to come forth with an explanation adequate to rebut the presumption of negligence arising from the fact that the vehicle owned by the Town and operated by Ostrander struck the rear end of the vehicle in front of him (see, Roberts v Hall, 248 AD2d 845, 846).
The driver of a motor vehicle is obliged to travel at a reasonably safe rate of speed, maintain control of his vehicle and keep a safe distance between his vehicle and one in front of him (see, Barile v Lazzarini, 222 AD2d 635, 637; Roberts v Hall, supra, at 846). Consequently, a rear-end collision with a stopped vehicle creates a prima facie case of negligence as to the operator of the rear-ending vehicle, imposing on that operator a duty of explanation (see, Masone v Westchester County, 229 AD2d 657, 659; Barile v Lazzarini, supra, at 636).
All other parties testified that, following traffic, they successfully brought their vehicles to a complete stop without hitting the vehicle in front of them. Ostrander, on the other hand, did not. Jill Biggane testified that within a “split second” after her stop, she was struck by Ostrander. Ostrander’s claim that Jill Biggane stopped abruptly notwithstanding, had he been operating his vehicle at a safe speed and within a reasonable distance from the car in front of him, he likewise would have been able to stop safely (see, Roberts v Hall, supra, at 846).
*913Ordered that the order is modified, on the law, with one bill of costs to defendants, by reversing so much thereof as granted plaintiffs’ motion for partial summary judgment on the issue of liability; said motion denied; and, as so modified, affirmed.

 Although the Town filed a timely notice of appeal, the notice was never served on the other parties. Nearly a year later, the Town successfully moved in this Court for permission to serve the notice of appeal on the other parties, but it did not seek, nor did this Court grant, relief pursuant to 22 NYCRR 800.12, in the absence of which its appeal “shall be deemed to have been abandoned”. No brief was filed on behalf of the Town.